t c memo united_states tax_court troy k dixon petitioner v commissioner of internal revenue respondent docket no 1455-14l filed date troy k dixon pro_se karen lynne baker for respondent memorandum findings_of_fact and opinion paris judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or dated date notice_of_determination the notice of 1unless otherwise indicated all section references are to the internal continued determination sustained two notices of federal_tax_lien nftl filings with respect to trust fund recovery penalties tfrps under sec_6672 assessed against petitioner for failing to collect and pay over employment_taxes owed by crown staffing inc for taxable quarter sec_2 from through the notice_of_determination also sustained a proposed levy to collect tfrps assessed against petitioner for failing to collect and pay over employment_taxes owed by crown staffing inc for taxable quarter sec_3 from through the issues for decision are as follows whether petitioner is entitled to challenge the underlying liabilities and if so whether he is a responsible_person who willfully failed to pay over employment_taxes under sec_6672 and whether the settlement officer in the internal_revenue_service irs office of appeals appeals abused his discretion in sustaining the collection actions continued revenue code in effect at all relevant times 2the nftl filings included taxable quarters march and date date march june september and date march june and date march june september and date and march june and date 3the proposed levy included taxable quarters march june and date march june and date march june september and date and march june and date the notice_of_determination sustained the proposed levy on all of the above and also included date and date findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits and the exhibits admitted at trial are incorporated herein by this reference petitioner resided in texas when he timely filed his petition at all relevant times petitioner had the same home address of record i petitioner grew up around the staffing solution industry and his parents james and sharon dixon owned various staffing agencie sec_4 over the years petitioner returned to texas in after having attended college out of state in his father invited him to work at the family staffing business a petitioner’s involvement with crown staffing inc crown staffing inc corporation was incorporated in the state of texas on date as an employment staffing agency at the age of petitioner was named the corporation’s sole director and president and he held those positions from the corporation’s incorporation through and including businesses for which the corporation provided staffing solutions paid the corporation directly the people who were staffed at the businesses were 4see 141_tc_173 dixon v commissioner tcmemo_2013_207 classified as the corporation’s employees and the corporation was responsible for paying their wages and for withholding federal taxes from those wages despite his being established as the sole director and president of the corporation on paper petitioner initially worked under the control and direction of his parents petitioner was directed to work on third-shift labor crews drive fork lifts and do other dirty jobs while his parents actively managed the corporation he worked at locations offsite from the corporate office initially he had meetings with clients and focused on the labor side of the business later he became more involved in sales and spent more time in the corporate office in petitioner became the safety coordinator for the corporation and handled some sales petitioner continued to work on safety and sales offsite and checked in with the corporate office in the mornings and evenings when he was at the corporate office he would often have a stack of documents to sign he did so without reviewing them occasionally petitioner checked the mail and made bank_deposits but primarily he left the mail for his parents to open and review up through petitioner did not exercise any hiring or firing authority over employees and instead would have made any personnel recommendations to his father he had access to the corporation’s checking accounts but was not responsible for them most checks were signed by one of his parents he occasionally signed completed forms employer’s annual federal unemployment futa_tax return and form sec_941 employer’s quarterly federal tax_return on behalf of the corporation when his mother asked him to do so but he did not complete or review them b tax_liabilities the corporation did not pay in full its form_941 employment_taxes for the taxable quarters ending date and march and date in date the irs received from petitioner’s mother a form_4180 report of interview with individual relative to trust fund recovery penalty or personal liability for excise_taxes the form reflected petitioner’s name as the person interviewed and included his signature however his mother had completed the form and asked him to sign it in fall irs revenue_officer feris ro feris appeared at the corporation unannounced and spoke with petitioner ro feris explained to petitioner that the corporation had a tax issue and owed taxes during that meeting petitioner did not see any documentation regarding the corporation’s taxes after the meeting petitioner called his parents to obtain guidance and was told that they and later the corporation’s attorneys would handle the tax issues on date respondent sent by certified mail a letter trust fund recovery penalty letter and a form_2751 proposed assessment of trust fund recovery penalty with respect to the corporation’s unpaid employment_taxes for taxable quarters ending date and march and date the certified mail was returned to the irs on date unclaimed petitioner testified that he did not recall receiving notice of the certified mailing on date respondent assessed tfrps against petitioner for taxable quarters ending date and march and date as follows taxable quarter date date date amount assessed dollar_figure dollar_figure dollar_figure ii a petitioner’s involvement with the corporation in and new corporate bank accounts were opened at woodforest national bank petitioner had signatory authority over the following accounts 5the sec_6672 civil penalty liability for date has been paid in full was not included in the notice_of_determination and will not be discussed further a business checking general fund account a business checking labor payroll account and a business checking special fund in trust for u s under sec_7512 irc trust fund account petitioner was named trustee of and had sole signatory authority over the trust fund account petitioner believed that the trust fund account would help ensure that the corporation paid its tax_liabilities in and petitioner continued to work in sales and customer service operations for the corporation by petitioner began taking over internal operations for the company he worked on matters related to the corporation’s insurance and worker’s compensation from through and including he was being groomed to take over the corporation in preparation for his parents’ retirement during that period petitioner had the authority to hire and fire employees he signed leases on behalf of the corporation he also transferred funds from the corporation’s general fund to its labor payroll account petitioner continued to sign any documents his parents requested that he sign including the corporation’s tax returns petitioner had a corporate credit card on which he was authorized to and did make purchases b tax_liabilities in the corporation although paying form_941 deposits in the hundreds of thousands of dollars underpaid its tax deposits and its form sec_941 consistently reflected balances due by fall the corporation’s form_941 deposits were far less than the balance due and the corporation oftentimes owed several hundred thousand dollars of unpaid tax on each quarter’s return the corporation filed form_941 and paid a deposit each quarter but the large delinquencies continued to accrue through date for each taxable quarter from through the corporation’s general fund account held funds sufficient to pay the corporation’s delinquent form_941 employment_taxes during that period petitioner wrote checks out of the general fund for periodic_payments to a professional sports team and a country club totaling dollar_figure and payments to himself totaling dollar_figure in contrast petitioner wrote checks out of the general fund to the irs totaling only dollar_figure additionally the funds in the labor payroll account for the corporation were sufficient to have fully paid the balances reflected on the form sec_941 for the taxable quarters ending march and date and date between date and date the trust fund account also had a total of dollar_figure transferred out of it that was not used to pay the corporation’s employment_tax liabilities on date james dixon pleaded guilty to tax_evasion sharon dixon was later convicted for other federal tax crimes see 141_tc_173 goeke j concurring by petitioner had fully taken over managing the day-to-day operations of the corporation because his parents had both been convicted and were set to be incarcerated in petitioner closed the business on date petitioner was interviewed by irs revenue_officer boozer ro boozer as reflected on a form_4180 the record contains form_4183 recommendation re trust fund recovery penalty assessment showing that the initial determination of the tfrps with respect to the taxable quarters in issue from through was approved in writing on date by group manager cynthia l brunson whose electronic signature is on the form on date respondent sent petitioner letter 3164-a indicating that petitioner might have some responsibility regarding the unpaid taxes of the corporation on the same date by certified mail respondent sent petitioner a 6the court takes judicial_notice of the factual basis for james dixon’s guilty plea see fed r evid 87_tc_1016 james dixon was a person who had the duty to collect to truthfully account for and to pay over to the irs the employment_taxes of a company named crown staffing inc for all employment_tax quarters of the years through the present united_states v dixon no 12cr00521-0018 s d tex date letter and a form_2751 for the corporation’s unpaid employment_taxes for the taxable quarters ending date march june september and date march june and date march june september and date and march june and date petitioner testified that he did not recall receiving the date mailing the u s postal service usps returned the certified mail to respondent on date with the notation return to sender refused unable to forward dated date on date respondent assessed tfrps against petitioner for all of the taxable quarters reflected in the letter for the following amounts taxable quarter date date date date date date date date date date date date date date date amount assessed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure iii collection_due_process on date respondent issued petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the tfrps with respect to the taxable quarters ending march and date on date respondent issued petitioner another letter for tfrps with respect to the taxable quarters ending date march june september and date march june and date march june september and date and march june and date on date respondent issued petitioner a letter final notice notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 for tfrps for taxable quarters ending march june and date march june and date march june september and date and march june and date levy notice the levy notice did not include the taxable quarters ending date and date petitioner timely filed three forms request for a collection_due_process or equivalent_hearing cdp hearing requests in response to the two nftl filings and the levy notice the cdp hearing requests sought relief from the liens and proposed levy and acceptance of an offer-in-compromise or an installment_agreement petitioner’s cdp hearing requests stated that he never received notice of the proposed tfrps as required by sec_6672 and consequently never had an opportunity to contest the assessments petitioner argues he was not a responsible_person and never had the actual authority or ability to pay the taxes because the corporation and its taxes were controlled by his parents petitioner’s cdp hearing requests were assigned to settlement officer green so green so green confirmed that the letters were timely mailed to petitioner’s last_known_address that there were balances due when the nftl filings and levy notice were issued and that petitioner had been appropriately notified of the forthcoming lien and levy actions so green and petitioner’s attorney scheduled several phone conferences between april and date during that period petitioner provided extensive financial information including form 433-a collection information statement for wage earners and self-employed individuals dated date over the same period petitioner’s attorney continued to supply supporting financial documents as requested by so green so green concluded that the unclaimed and refused certified mailings of letters addressed to petitioner’s last_known_address satisfied receipt of the letters and constituted prior opportunities to dispute the tax_liabilities so green did not review the underlying liabilities for any of the taxable quarters in issue instead so green focused on petitioner’s request for an offer-in- compromise or an installment_agreement so green faxed a letter to petitioner’s attorney determining that petitioner’s monthly income was dollar_figure and monthly expenses were dollar_figure allowing for monthly payments of dollar_figure so green also determined that petitioner had equity in assets to pay toward the liabilities petitioner had equity in a chevrolet corvette a vacant lot and his personal_residence in a letter dated date petitioner’s attorney argued that petitioner could not make monthly payments of dollar_figure without incurring economic hardship and instead offered a monthly payment of dollar_figure to pay the sec_6672 civil penalty liabilities so green reduced the proposed payments to dollar_figure after recalculating certain expenses petitioner’s attorney informed so green in date that petitioner intended to close the business by the end of and would be unable to make any proposed payments on date appeals issued petitioner the notice_of_determination sustaining the nftl filing for tfrps for taxable quarters ending march and date the nftl filing for tfrps for taxable quarters ending date march june september and date march june and date march june september and date and march june and date and the proposed levy to collect tfrps for tax quarters ending date march june september and date march june and date march june september and date and march june and date the attachment to the notice_of_determination noted that the collection actions would be sustained because petitioner was not willing to agree to an installment_agreement based on his current ability to pay in response to the notice_of_determination petitioner timely petitioned this court see sec_6330 petitioner asserted that he was not a person responsible for paying over and did not willfully fail to pay over the corporation’s form_941 employment_taxes his parents controlled the business and his father controlled the employment_taxes neither petitioner nor petitioner’s attorney ever received the letters and consequently never had an opportunity to contest the liabilities and respondent wrongfully rejected his proposed partial payment installment_agreement 7the proposed levy itself did not include taxable quarters ending date and date opinion i sec_6672 tfrps an employer is required to withhold or collect from an employee’s wages the employee’s share of federal taxes8 and then must pay over the withheld amounts to the federal government jarrett v commissioner tcmemo_2018_ at such withheld amounts are known as trust_fund_taxes id citing 132_tc_21 ndollar_figure because they are held to be a special fund in trust for the united_states sec_7501 sec_6672 imposes the tfrp on a ny person required to collect truthfully account for and pay over any_tax imposed by this title who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat any such tax or the payment thereof the term person includes an officer_or_employee of a corporation who is under a duty to collect account for and pay over the tax sec_6671 such persons are referred to as responsible persons and the term may be applied 8these include the employee’s share of social_security_tax see sec_3101 sec_3102 medicare_tax see sec_3101 sec_3102 and federal_income_tax see sec_3402 sec_3403 9the irs collects the trust fund liability only once consequently the irs cross-references payments against the trust fund liability of the employer and continued broadly 132_tc_301 citing 195_f3d_229 5th cir and 988_f2d_1449 5th cir the tfrp shall be paid upon notice_and_demand by the commissioner of internal revenue and shall be assessed and collected in the same manner as taxes sec_6671 petitioner contends that he is not liable for tfrps because he was not a responsible_person who willfully failed to pay over the withheld taxes for any of the taxable quarters in issue before addressing petitioner’s contention the court must first decide whether petitioner is entitled to challenge the underlying liabilities ii sec_6330 and sec_6331 before imposing a tfrp under sec_6672 the irs must properly notify the responsible_person and properly assess the penalty against that person the irs must notify the responsible_person in writing by mail to the person’s last_known_address that the person will be subject_to an assessment of the tfrp secs continued payments against the tfrps of responsible persons see 138_tc_348 in addition for circumstances in which there is more than one responsible_person a taxpayer who paid the tfrp may bring a separate suit against the other responsible_person s claiming a right of contribution sec_6672 see weber v commissioner t c pincite n b b if the responsible_person fails to pay the tfrp after demand the amount becomes a lien in favor of the united_states upon that person’s property and rights to property sec_6321 the irs may then file an nftl to protect the validity and priority of the lien against certain third parties sec_6323 once the irs files an nftl it must notify the person of the filing and of the person’s right to a cdp hearing to appeal the nftl filing sec_6320 and b sec_6331 authorizes the irs to levy against property and property rights where a taxpayer who is liable for taxes fails to pay those taxes within days after notice_and_demand for payment sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a cdp hearing at least days before any levy 125_tc_301 aff’d 469_f3d_27 1st cir if a taxpayer timely requests a cdp hearing appeals must conduct the hearing and determine whether to sustain the proposed collection action in making that determination sec_6330 requires appeals to consider whether the requirements of any applicable law or administrative procedures have been met any issues appropriately raised by the taxpayer and whether the proposed levy balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary at the hearing a taxpayer may raise any relevant issue including appropriate defenses challenges to the appropriateness of the collection action and collection alternatives such as an installment_agreement or an offer-in- compromise sec_6330 once appeals makes a determination the taxpayer may appeal the determination to the tax_court sec_6330 iii standard of review in general a taxpayer must raise an issue at a cdp hearing to preserve it for this court’s review 129_tc_58 118_tc_488 sec_301_6330-1 q a-f3 proced admin regs petitioner challenged the underlying liabilities during the cdp hearing by asserting that he was not a responsible_person for purposes of sec_6672 thus the issue of petitioner’s liability is properly before this court unless he was otherwise barred from challenging it at the cdp hearing a taxpayer may contest the existence or amount of the underlying tax_liability only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the liability sec_6330 see also 114_tc_604 a taxpayer has the opportunity to dispute his liability for a tfrp when he receives a letter mason v commissioner t c pincite a letter that was not received but was not deliberately refused by a taxpayer does not constitute an opportunity to dispute the taxpayer’s liability id pincite in reviewing the determination the court has held that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo sego v commissioner t c pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court will review the appeals officer’s administrative determination for abuse_of_discretion sego v commissioner t c pincite an abuse_of_discretion is any_action that is arbitrary capricious or without sound basis in law or fact 112_tc_19 iv tfrps on date the irs issued petitioner a letter to inform him of his potential liability for a tfrp as a responsible_person and his opportunity to protest the action the irs mailed letter by certified mail to petitioner’s last_known_address and it was postmarked on date on date the certified mail envelope was returned to the irs unopened the envelope did not bear any usps designations of being refused or rejected but merely unclaimed petitioner did not actually receive the date letter and he did not deliberately refuse it for those taxable quarters included in the date letter petitioner had not had a prior opportunity to dispute the liabilities and was therefore not barred from challenging them at the cdp hearing accordingly the court will review petitioner’s liability for the tfrps de novo petitioner’s liability for the tfrps rests on his being a responsible_person with respect to the taxable quarters in issuedollar_figure responsibility is based on an individual’s duty and authority to withhold and pay taxes barnett f 2d pincite it does not require actual knowledge that one has that duty and authority id factors indicative of such authority include whether the individual i is an officer or member of the board_of directors ii owns a substantial amount of stock in the company iii manages the day-to-day operations of the business iv has the authority to hire or fire employees v makes decisions as to the disbursements of funds and payment of creditors and vi possesses the authority to sign company checks id pincite at the beginning of petitioner was unaware that the corporation had failed to pay its form_941 taxes for the taxable quarters ending march and june 10the court reiterates that there may be more than one responsible_person petitioner worked under the control and direction of his parents he was not involved in the day-to-day management of the company he worked primarily offsite and signed papers when asked to do so he had recently started his role as safety coordinator after spending some time working on labor crews petitioner did not exercise any hiring or firing authority over employees and instead left personnel decisions to his father petitioner became aware of the corporation’s failure to pay its form_941 taxes in full only after ro feris so informed him in fall even then petitioner contacted his parents for guidance and was told that they and the corporation’s attorneys would handle any_tax matters petitioner did not take a more active role in the corporation until from through petitioner acted upon his authority as the president and sole director of the corporation he was being groomed to take over the business and participated more actively in the management of the corporation petitioner had signatory authority over the corporation’s bank accounts in particular he had sole signatory authority over the corporation’s trust fund account which was opened to ensure the corporation paid its tax_liabilities petitioner was more involved in the day-to-day operations of the corporation he wrote checks from the corporate accounts and chose to make payments to a professional sports team a country club and himself the stark contrast between petitioner’s duties in and his role starting in show that his role in the corporation in was nominal at most petitioner’s duties and authority did not make him a responsible_person in accordingly the court does not sustain appeals’ determination relating to the nftl filing for the tfrps for the taxable quarters ending march and date v tfrps a second letter for taxable quarters ending date through date was mailed by certified mail to petitioner’s last_known_address on date the certified mail contained a letter and a form_2751 for the corporation’s unpaid form_941 taxes on date the certified mail was returned to the irs with the usps notation return to sender refused unable to forward on the face of the envelope petitioner’s testimony that he did not receive the date letter is not credible at that point petitioner was aware of the corporation’s delinquent tax_liabilities and had been interviewed by ro boozer about the outstanding tax_liabilities less than two months before the letter was mailed with respect to the date letter petitioner could not have reasonably expected that his parents would resolve the corporation’s tax issues because they were about to be incarcerated the court concludes that petitioner deliberately refused the date letter even though petitioner did not actually receive letter because he deliberately refused it the letter is considered as having provided a prior opportunity to dispute the liabilities see 142_tc_425 aff’d 638_fedappx_5 d c cir mason v commissioner t c pincite giaquinto v commissioner tcmemo_2013_150 thus for the taxable quarters included in the date letter petitioner did have a prior opportunity to dispute the liabilities therefore petitioner’s liability with respect to the through tfrps is not properly before the court and the court will review appeals’ administrative determination with respect to the collection action for an abuse_of_discretion in determining whether so green abused his discretion the court must consider whether he properly obtained verification that the requirements of applicable law and administrative procedure had been met considered any relevant issues petitioner raised and considered whether the proposed collection action was no more intrusive than necessary see sec_6330 so green sustained the irs’ levy notice with respect to the taxable quarters ending date and date but neither quarter was included in the levy notice sec_6330 requires that a levy notice include the amount of unpaid tax by failing to verify that the irs had complied with sec_6330 so green abused his discretion in sustaining the levy action with respect to the taxable quarters ending date and date therefore the court does not sustain appeals’ determination with respect to the levy for the taxable quarters ending date and date with respect to the remaining taxable quarters from through however so green satisfied his obligation to verify that the requirements of applicable law and administrative procedure had been metdollar_figure he confirmed that petitioner received timely and proper notice of the proposed assessments and the forthcoming collection actions the commissioner is authorized to enter into written agreements allowing taxpayers to pay any_tax in installment payments if he deems that the agreement will facilitate full or partial collection of such liability sec_6159 the 11petitioner has not argued that so green failed to obtain verification of compliance with the supervisory approval requirement under sec_6751 in any event the court need not address the applicability of sec_6751 to tfrps because form_4183 in the administrative record supports so green’s verification see blackburn v commissioner 150_tc_218 decision to accept or reject installment agreements lies within the discretion of the commissioner sec_301_6159-1 c i proced admin regs the court does not normally make an independent determination of what would be an acceptable alternative murphy v commissioner t c pincite if appeals follows all statutory and administrative guidelines and provides a reasoned and balanced decision the court will not reweigh the equities 140_tc_173 petitioner argues that so green abused his discretion by not considering his collection alternative and by offering unreasonable installment options so green offered a partial pay installment_agreement based on the financial information petitioner provided of his current income assets and expenses upon request and after recalculating certain expenses for petitioner so green offered a partial pay installment_agreement with lower monthly payments petitioner rejected the proposed installment_agreement stating that he would be unable to make any monthly payments once the business was closed so green did not abuse his discretion when he relied on petitioner’s current income and expenses to determine a collection alternative vi conclusion in view of the foregoing the court sustains the notice_of_determination for the nftl filing for taxable quarters ending date march june september and date march june and date march june september and date and march june and date the court also sustains the notice_of_determination for the levy notice for the taxable quarters ending march june and date march june and date march june september and date and march june and date the court concludes that petitioner was not a responsible_person for the taxable quarters ending march and date and does not sustain the notice_of_determination for the nftl filing for those taxable quarters the court also does not sustain the notice_of_determination for the proposed levy for taxable quarters ending date and date because those quarters were not included in the levy notice the court has considered all arguments by the parties and to the extent not specifically mentioned above concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
